              Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 1 of 11




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
-----------------------------------------------------------------X

A NT H O N Y W O O DE N ,                                                                                       FFeb.
                                                                                                                  e b. 112,
                                                                                                                         2, 22021
                                                                                                                              021

                                                     Pl ai ntiff,
                                                                                                  1 9- C V - 0 8 0 7 4 ( S N)
                                - a g ai nst-
                                                                                               O PI NI O N & O R D E R
C O M MI S SI O N E R O F S O CI A L S E C U RI T Y ,

                                                     D ef e n d a nt.

----------------------------------------------------------------X

S A R A H N E T B U R N, U nit e d St at es M a gist r at e J u d g e :

          Pl ai ntiff A nt h o n y W o o d e n s e e ks r e vi e w of t h e d e cisi o n of t h e C o m missi o n er of t h e

S o ci al S e c urit y A d mi nistr ati o n ( “ S S A ”) d e n yi n g his cl ai m f or Dis a bilit y Ins ur a n c e B e n efits

u n d er t h e S o ci al S e c urit y A ct (t h e “ A ct ”). T h e p arti es cr oss -m o v e f or j u d g m e nt o n t h e pl e a di n gs

p urs u a nt t o F e d er al R ul e of Ci vil Pr o c e d ur e 1 2( c). E C F N os. 1 8 & 1 9. T h es e m oti o ns pr es e nt t h e

q u esti o n w h et h er a pl ai ntiff f orf eits a c h all e n g e br o u g ht u n d er t h e A p p oi nt m e nts Cl a us e of t h e

U nit e d St at es C o nstit uti o n if h e f ails t o r ais e it at t h e a d mi nistr ati v e l e v el. I fi n d t h at W o o d e n

w as n ot r e q uir e d t o e x h a ust his A p p oi nt m e nts Cl a us e c h all e n g e a n d t h at t h e A LJ t h at h e ar d his

c as e w as n ot pr o p erl y a p p oi nt e d. T h er ef or e, W o o d e n’s m oti o n is G R A N T E D a n d t h e m att er is

r e m a n d e d f or a n e w h e ari n g b ef or e a diff er e nt A LJ. T h e C o m missi o n er’s m oti o n is D E NI E D.

                                                        BA C K G R O U N D

I.        W o o d e n’s Dis a bilit y A p pli c ati o n

          O n J u n e 7, 2 0 1 6, W o o d e n fil e d a n a p pli c ati o n f or Titl e II Dis a bilit y Ins ur a n c e B e n efits .

A d mi nistr ati v e R e c or d ( “ R. ”) at 1 0, 1 6 8. H e all e g e d t h at h e w as dis a bl e d as of A u g ust 2 8, 2 0 1 5,

as t h e r es ult of his g o ut, ki d n e y st o n es, st o m a c h s w elli n g, m e m or y l oss, a h er ni at e d dis c i n his
          Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 2 of 11




lower back, swollen knees, high blood pressure, and an enlarged prostate. R. at 168, 196. The

SSA denied his claim on August 9, 2016. R. at 82.

II.    The ALJ’s Decision

       Wooden requested and received a hearing before ALJ Sharda Singh on April 20, 2018. R.

at 40–72. The ALJ issued an unfavorable decision on August 6, 2018. R. at 10–21. She found

that Wooden met the insured status requirement from the date of his application through

December 31, 2020. R. at 12. She also found that Wooden had not engaged in substantial gainful

activity since the date of his application. Id. Despite finding that Wooden suffered from severe

impairments due to right and left knee injuries, osteoarthritis, lumbar spondylosis, radiculopathy,

and obesity, the ALJ determined that none of his impairments or combination of impairments

met or equaled the severity of one of the impairments listed under the applicable regulations.

R. 12–13. Furthermore, she determined that Wooden had the residual functional capacity to

perform light work, including that he could occasionally climb ramps and stairs, stoop, kneel,

crouch, and crawl, but never climb ladders, ropes, or scaffolds. R. at 13. Because she found that

his residual functional capacity enabled him to perform his past work as a sales representative,

the ALJ determined that Wooden was not disabled and not entitled to benefits. R. at 20. The

ALJ’s decision became the final decision of the Commissioner on May 22, 2019, when the

Appeals Council denied Wooden’s request for review. R. at 1.

III.   Wooden’s Civil Case

       On July 18, 2019, Wooden timely filed this action, appealing the decision. Wooden

argues that the ALJ’s decision was not supported by substantial evidence and failed to give

proper weight to evidence from Wooden’s treating physician. See ECF No. 19 at 9–15. He also

argued that the ALJ that heard his case was not properly appointed, in violation of the



                                                 2
         Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 3 of 11




Appointments Clause and as such, his case should be remanded for a hearing before a different,

properly appointed ALJ. See ECF No. 19 at 15–20. The Commissioner cross-moved for

judgement on the pleadings, arguing that the ALJ’s decision was supported by substantial

evidence, and that Wooden’s Appointments Clause challenge was forfeited because it was not

raised during his administrative proceedings. See ECF No. 21 at 15–20, 21–25.

                                   LEGAL BACKGROUND

       Wooden raises two alternative arguments against the ALJ’s decision. He first challenges

the decision on the merits; and second, he challenges the ALJ’s authority. Because the case must

be remanded if his Appointments Clause challenge is successful—regardless of whether the

ALJ’s decision was supported by substantial evidence—it is taken up first. See, e.g., Montes v.

Saul, No. 19-cv-03039 (DF), 2020 WL 6875301, at *3 (S.D.N.Y. Nov. 23, 2020) (“it is

appropriate that the Court address [the Appointments Clause] issue as a threshold matter”).

I.     The Appointments Clause Claim

       The Constitution provides that Congress may vest the appointment of “inferior officers”

in “the President alone, in the Courts of Law, or in the Heads of Departments.” U.S. Const., art.

II, § 2, cl. 2. The Supreme Court recently held that ALJs in the Securities and Exchange

Commission exercised “significant discretion” in carrying out “important functions” and were

therefore inferior officers under the Appointments Clause who must be appointed by the

President, the courts, or a head of government. Lucia v. S.E.C., 138 S. Ct. 2044, 2047–48 (2018)

(quoting Freytag v. Comm’r of the Internal Revenue Serv., 501 U.S. 868, 878 (1991)). Because

the ALJs of the SEC were not so appointed, the petitioner was entitled to a new hearing before a

properly appointed ALJ. Id. Furthermore, the Court held that any new hearing following a

successful Appointments Clause challenge must take place before a different ALJ, even if the



                                                3
          Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 4 of 11




original ALJ had since been properly appointed, noting that the ALJ who had already “issued an

initial decision . . . . cannot be expected to consider the matter as though he had not adjudicated it

before.” Id.

       In response to Lucia and an Executive Order concluding that “at least some—and perhaps

all—ALJs are ‘Officers of the United States’ and thus subject to the Constitution’s Appointments

Clause,” the Acting SSA Commissioner issued an emergency message stating that the

appointments of all SSA ALJs were reappointed by her. 1 See Excepting Administrative Law

Judges from the Competitive Service, 83 Fed. Reg. 32755, 2018 WL 3388912 (July 13, 2018).

This successfully curtailed future Appointments Clause challenges, but “many cases [were]

already in the pipeline.” Etta Marie M. v. Saul, No. 18-cv-50419 (LAJ), 2020 WL 3448042, at

*1 (N.D. Ill. June 24, 2020). Wooden’s is one of those “pipeline” cases.

II.    Agency Exhaustion

       The issue of agency exhaustion for an Appointments Clause challenge was addressed by

the Court in Freytag v. Comm’r of the Internal Revenue Serv., 501 U.S. 868 (1991). There, the

Commissioner argued that the petitioners waived their right to challenge the constitutionality of

the appointment of a special trial judge by not only failing to raise a timely objection but, in fact,

consenting to the assignment. Id. at 878. The Supreme Court rejected this argument, finding that

the important “structural and political” guardrails embodied in the Appointments Clause create

the “rare case” where the Court must exercise its discretion to hear unexhausted claims. Id. at




1
  Acting SSA Commissioner Nancy Berryhill issued “Emergency Message 18003 REV 2 – Important
Information Regarding Possible Challenges to the Appointment of Administrative Law Judges in SSA’s
Administrative Process” on July 16, 2018, ratifying the appointment of all SSA ALJs as her own.

                                                  4
          Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 5 of 11




879; see also id. (recognizing “the strong interest of the federal judiciary in maintaining the

constitutional plan of separation of powers”) (internal citations omitted). 2

        Nearly a decade later, the Court considered a question of agency exhaustion in the

context of social security claims. See Sims v. Apfel, 530 U.S. 103 (2000) (plurality opinion). The

question presented there was whether a claimant must exhaust issues before the SSA’s Appeals

Council to obtain judicial review. The Court held that a claimant was not required to raise to the

Appeals Council those challenges for which the claimant would later seek judicial review. Id. at

112. The Court noted that the Act did not require issue exhaustion in Appeals Council

proceedings, and that the reasons for judicially-imposed issue exhaustion were absent,

specifically noting the non-adversarial nature of SSA proceedings. Id. at 110-12. The Court also

noted that the Appeals Council could review an ALJ’s decision even if the claimant did not

request review, and that the wording of the form a claimant must fill out to request an appeal

“strongly suggests that the Council does not depend much, if at all, on claimants to identify

issues for review.” Id. at 112.

        Accordingly, Sims holds that SSA claimants do not waive issues by failing to raise them

at the Appeals Council level. 3 The Court did not address whether a claimant needed to exhaust

all issues before the ALJ before seeking judicial review.




2
  Justice Scalia, joined by three other justices, concurred in the judgment. These justices would hold that
the Petitioners forfeited their Appointments Clause claim. Justice Scalia broadly rejected the notation that
Appointment Clause challenges specifically, and “other structural constitutional claims” more generally,
have “special entitlement to review.” Id. at 893-94 (Scalia, J., concurring in part and concurring in the
judgment).
3
  The Sims decision was the result of a split opinion, with no single rationale for why exhaustion was not
required prevailing across five justices. Four Justices agreed that exhaustion was not required because the
analogy between the SSA’s administrative proceedings and judicial proceedings was especially weak, given
their non-adversarial nature. See 530 U.S. at 109. Justice O’Connor filed an opinion concurring in part and
concurring in judgment but arguing that “the agency’s failure to notify the claimants of an issue exhaustion
requirement in this context is a sufficient basis for [the] decision.” Id. at 113.

                                                     5
          Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 6 of 11




III.   Exhaustion of an Appointments Clause Challenge Before a Social Security ALJ

       Courts in this and other circuits are divided on the issue of whether a litigant must

exhaust an Appointments Clause challenge before a Social Security ALJ. See Montes, 2020 WL

6875301, at *5 (collecting cases). Five Circuit Courts of Appeal addressed the question in the

past year, with the Third Circuit issuing the first decision in January 2020. See Cirko v. Comm’r,

948 F.3d 148 (3d Cir. Jan. 23, 2020). Relying upon Freytag, it held that the inquisitorial nature of

the ALJ’s SSA proceedings weighed against requiring claimants to exhaust an Appointments

Clause challenge before the ALJ whose authority they were challenging. Id. at 153–56.

       Next, the Tenth and Eighth Circuits reached the opposite result, holding that SSA

claimants “waive Appointments Clause challenges that they failed to raise in their administrative

proceedings.” Carr v. Comm’r, 961 F.3d 1267, 1268 (10th Cir. 2020) (certiorari granted); accord

Davis v. Saul, 963 F.3d 790 (8th Cir. 2020) (certiorari granted). The Sixth and Fourth Circuits

joined in, agreeing with Cirko. See Ramsey v. Commissioner of Social Security, 973 F.3d 537

(6th Cir. 2020); Probst v. Saul, 980 F.3d 1015 (4th Cir. 2020). The Second Circuit Court of

Appeals will address this question in Pichardo Suarez v. Berryhill, No. 20-1358 (2d Cir.

Appellant’s Reply Br. filed Dec. 4, 2020). The Supreme Court is expected to issue a decision on

this question this term. See Carr v. Saul, No. 19-1442, 2020 WL 6551771 (Nov. 9, 2020), and

Davis v. Saul, No. 20-105, 2020 WL 6551772 (Nov. 9, 2020).

                                          DISCUSSION

I.     Wooden Was Not Required to Exhaust His Constitutional Challenge

       The Commissioner concedes that the ALJ was not properly appointed when she heard

Wooden’s case, although she issued her decision after her appointment was approved. See also

Montes, 2020 WL 6875301, at *3 (“the SSA has confirmed that it would not dispute that ALJs



                                                 6
             Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 7 of 11




were not appointed properly under the Constitution prior to July 16, 2018”). Instead, the

Commissioner argues that Wooden’s challenge is untimely because it was raised for the first

time before this Court, despite the issue being acknowledged by the agency before the ALJ

issued her decision and the fact that Wooden was represented by counsel in his post-Lucia

request for review from the Appeals Council. Relying on Freytag and Sims, Wooden argues that

there is no exhaustion requirement to a challenge to an SSA ALJ’s constitutional authority.

        Although this issue will be decided by the Supreme Court in the coming months, I find

the more persuasive analysis and firmer legal foundation to rest with the Plaintiff. Accordingly,

Wooden may successfully raise his Appointments Clause challenge for the first time in this

Court. I offer my reasoning only briefly in recognition that a higher authority will soon speak on

the issue.

        First, as the Commissioner has conceded in other contexts, no applicable statute or

regulation requires exhaustion in SSA proceedings. See Cirko, 948 F.3d at 153; see also Sims,

530 U.S. at 113 (“[T]he regulations provide no notice that claimants must also raise specific

issues before the Appeals Council to reserve them for review in federal court . . . . To the

contrary, the relevant regulations and procedures indicate that issue exhaustion before the

Appeals Council is not required.”) (O’Connor, J., concurring) (emphasis in original). “[I]n cases

in which no statutory issue exhaustion requirement exists, well-settled principles of

administrative law may lead a court to impose a mandatory-though non-jurisdictional-issue

exhaustion requirement.” Zhong v. U.S. Dep’t of Justice, 489 F.3d 126, 131 (2d Cir. 2007)

(emphasis in original). The Court looks to the factors laid out in McCarthy v. Madigan, 503 U.S.

140, 146 (1992), to determine if it should impose an exhaustion requirement itself: (i) the nature

of the claim presented; (ii) the characteristics of the administrative procedure; and (iii) balancing



                                                  7
          Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 8 of 11




the countervailing interests of the individual seeking judicial review and the agency seeking

finality. See id. at 153–59.

       I find that these factors weigh in favor of hearing Wooden’s Appointments Clause

challenge. First, the constitutional nature of the claim falls outside of the SSA’s “special

expertise” because the agency is tasked with deciding statutory and regulatory benefits—not

adjudicating constitutional questions. See Cirko, 948 F.3d at 153 (finding that imposing an

exhaustion requirement is “generally inappropriate where a claim serves to vindicate structural

constitutional claims . . . which implicate both individual constitutional rights and the structural

imperative of separation of powers.” (citing Glidden Co. v. Zdanok, 370 U.S. 530, 536–37

(1962)). As discussed above, the Court in Freytag found that an Appointment’s Clause challenge

was “neither frivolous nor disingenuous. The alleged defect in the appointment [of the

administrative judge] goes to the validity of the . . . proceeding.” 501 U.S. at 879. Although

Freytag dealt with a different agency and excused the petitioner’s failure to exhaust, rather than

holding that exhaustion was not required, I find the reasoning applicable here, and that the nature

of the Appointments Clause claim weighs against imposing an exhaustion requirement.

       Second, the characteristics of SSA proceedings do not favor exhaustion. Just as the Court

in Sims found that the Appeals Council had no express exhaustion requirement, neither did the

ALJ hearings. See 530 U.S. at 107. As Judge Broderick of this District has noted, “it would be

anomalous to conclude that a claimant must exhaust all issues before the ALJ despite not having

to do so before the Appeals Council. . . .” Filippo v. Saul, No. 18-cv-10156 (VSB), 2020 WL

5229681, at *6 n.6 (S.D.N.Y. Sept. 1, 2020) (quotation omitted). Furthermore, proceedings

before the ALJ, like those before the Appeals Council, “are inquisitorial and driven by the

agency rather than the claimant.” Cirko, 948 F.3d at 156. Judge Freeman’s recent robust analysis



                                                  8
          Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 9 of 11




of the competing reasoning and outcomes in the Third Circuit’s Cirko and the Tenth Circuit’s

Carr decisions is highly persuasive on this point. See Montes v. Saul, No. 19-cv-03039 (DF),

2020 WL 6875301 (S.D.N.Y. Nov. 23, 2020). In explicit rejection of the Tenth Circuit’s

reasoning, she noted that “any attempt to analogize SSA hearings to normal adversarial litigation

cannot be easily squared with well-settled precedent in this Circuit.” Id. at 10. Accordingly, I

find the plurality’s reasoning in Sims to apply to ALJs in the same manner as to the Appeals

Council, weighing against imposing an exhaustion requirement for Appointments Clause

challenges.

       Third, I find that Wooden’s interests in having his Appointments Clause challenge heard

far outweighs the Commissioner’s interests. As the Cirko court noted, because the SSA’s

proceedings are inquisitorial, it is incumbent upon the ALJ to develop the claims both for and

against the claimant—yet it is unlikely that the ALJ would “raise a sua sponte objection to his

own appointment.” Cirko, 948 F.3d at 156–57. Accordingly, “[r]equiring exhaustion . . . would

upend this arrangement by forcing claimants—despite the informal, non-adversarial nature of the

review process—to root out a constitutional claim even beyond the power of the agency to

remedy, or alternatively risk forfeiture.” Id. at 157.

       In contrast, I find that the Commissioner’s interests in having the Court defer to the

SSA’s agency expertise and giving the agency an opportunity to correct the error are not

implicated. I note again that the SSA does not have expertise in adjudicating constitutional

issues. Furthermore, any ALJ who found that that they were improperly appointed could not

redress the issue. See Probst, 980 F.3d at 1021 (“At the time of [the claimants’] ALJ hearings,

every SSA ALJ was equally constitutionally invalid. No individual ALJ could have opted to

recuse him- or herself to resolve the issue.”).



                                                   9
         Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 10 of 11




       The Commissioner’s brief repeats arguments disposed of by Cirko and other courts

following its persuasive example. It also argues that this Court should decline to follow Cirko

because “it is contrary to the weight of the authority.” ECF No. 21 n.12. Indeed, when the

Commissioner opposed Wooden’s motion, the Cirko decision holding that agency exhaustion

was not necessary stood alone against the decisions to the contrary by the Tenth Circuit in Carr

and the Eighth Circuit in Davis. Yet, as noted above, the Sixth and Fourth Circuits have recently

agreed with the Third Circuit, shifting the weight of persuasive authority in Wooden’s favor. See

Ramsey, 973 F.3d 537, and Probst, 980 F.3d 1015.

       Accordingly, the Court finds that Wooden did not need to administratively exhaust his

Appointments Clause challenge. Although not raised by either party, I note that it is irrelevant to

the analysis that the ALJ was constitutionally appointed on July 16, 2018, after Wooden’s

hearing on April 20, 2018, but before issuing the decision on August 2, 2018. As other districts

have noted, a claimant’s interest in having a hearing before a properly appointed ALJ “squarely

present[s] an Appointments Clause issue.” Brown v. Saul, No. 19-cv-01590 (PLD), 2020 WL

6566221, at *4 (W.D. Pa. Nov. 9, 2020); see also Hendrickson v. Saul, No. 19-cv-1907, 2020

WL 7246971, at *6 (E.D. Wis. Dec. 8, 2020) (“even though the ALJ was [properly] appointed

before the ALJ’s decision was issued . . . remand is required, and the prescribed remedy is a new

hearing before a different ALJ.” (citing Lucia, 138 S. Ct. at 2055). Because the Commissioner

concedes that the ALJ who heard Wooden’s case was not properly appointed at the time of the

hearing, I hold that remand is required before a different, properly appointed ALJ.

II.    Wooden’s Remaining Arguments

       Because the Court has found that the matter must be remanded for a new hearing before a

properly appointed ALJ, Wooden’s remaining arguments are not addressed. See, e.g., Filippo,



                                                10
         Case 1:19-cv-06710-SN Document 25 Filed 02/12/21 Page 11 of 11




2020 WL 5229681, at *6 (forgoing remaining arguments where remand was ordered before a

properly appointed ALJ).

                                        CONCLUSION

       For the foregoing reasons, the Plaintiff’s motion is GRANTED, and the Commissioner’s

motion is DENIED. The matter is REMANDED for additional proceedings in accordance with

this Order and Opinion. Respectfully, the Clerk of Court if directed to terminate the motions at

ECF Nos. 18 and 20, and to enter judgment in Plaintiff’s favor, directing remand before a

different ALJ who has been properly appointed under the Appointments Clause of the United

States Constitution.

SO ORDERED.




Dated: February 12, 2021
       New York, New York




                                                11
